I am of the opinion that the entrustment of an automobile by its owner to a person who does not have a driver's license is negligence per se. Wery v. Seff, 136 Ohio St. 307,25 N.E.2d 692, paragraph two of the syllabus. However, I agree with the judgment rendered, for the following reasons:
1.  To establish liability of the owner of an automobile for injuries proximately caused by the negligence of an unlicensed driver, to whom the automobile has been entrusted by the owner, it is essential to establish a proximate causal relationship between such injuries and the entrustment of the automobile to such *Page 192 
driver. Gulla v. Straus, post, 193, paragraph two of the syllabus; Orose v. Hodge Drive-It-Yourself Co., Inc., 132 Ohio St. 607,  9 N.E.2d 671, 111 A.L.R., 954, paragraph three of the syllabus. See Wery v. Seff, supra, 310.
2.  Ordinarily, where, as in the instant case, there has been no substantial deviation beyond the scope of the permission given to operate the automobile, such proximate causal relationship may be established by proof that the unlicensed driver was an inexperienced or incompetent person. See Wery v. Seff, supra, 310, Gulla v. Straus, supra, and Clark v. Stewart, 126 Ohio St. 263,185 N.E. 71, paragraph three of the syllabus.
3.  As the majority opinion clearly indicates, the mere facts, that such driver had no driver's license and that his negligence caused the injuries for which suit is brought, are not sufficient without other evidence to establish that such driver was an inexperienced or incompetent driver. Gulla v. Straus, supra. SeeOrose v. Hodge Drive-It-Yourself Co., Inc., supra, paragraph three of the syllabus, and see Wery v. Seff, supra, 310.
4.  As the majority opinion clearly discloses, there was no such other evidence.
As pointed out in the majority opinion, the mere fact that a driver does not have a license does not tend to prove that he is either incompetent or inexperienced.
The facts, as to the accident in a particular case, may tend to prove that a driver is an incompetent or inexperienced one. However, we all know that even competent and experienced drivers are negligent on occasions; and the evidence in the instant case only tended to prove such negligence — not the incompetence or inexperience of the driver. *Page 193